Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Malcolm Lee Armes appeals from the district court’s order awarding summary judgment to the Defendant on his employment and related claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the rea*186sons stated by the district court. Armes v. Talbot Cnty., Md., No. 1:11-cv-03S15-ELH, 2012 WL 5869311 (D.Md. Nov. 19, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.